Filed 5/24/13 Conservatorship of Hershberger CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE



Conservatorship of the Person and Estate of                          B241484
RICHARD BEN HERSHBERGER,
_________________________________________________________
                                                                     (Los Angeles County
EMILY STUHLBARG et al., as                                           Super. Ct. No. BP 124562)
Coconservators, etc.,
               Petitioners and Respondents,
         v.

MELIKE DEWEY HERSHBERGER,
                   Objector and Appellant,
.

         APPEAL from an order of the Los Angeles Superior Court. Reva G. Goetz, Judge
and Brenda Penny, Judge Pro Tem. Affirmed.
                                                   _____________

         Melike Dewey Hershberg, in pro. per., for Objector and Appellant.
         No Appearance for Petitioners and Respondents.
                                                   _____________
       Melike Dewey Hershberger, whom the superior court has determined to be a
vexatious litigant, appeals from an order entered in this conservatorship proceeding
concerning Richard Hershberger.1 The underlying facts are described in our opinion in a
previous, related appeal and need not be repeated in detail here. (See In re Hershberger
(Aug. 31, 2012, B236505) [nonpub. opn.].) In summary, Richard suffers from dementia,
and two professional fiduciaries (Emily Stuhlbarg and Richard Norene) currently serve as
conservators of his person and estate. In June 2010 (before the conservatorship
proceedings were initiated), Melike picked up Richard from his residence, drove him to
Las Vegas, married him there, and dropped him off at his residence a few days later,
having charged all expenses for the trip to his credit card. (Ibid.)
       In the previous appeal, Melike sought reversal of several orders, including the
orders granting the petition for probate conservatorship and her petition for removal
of conservator. (See In re Hershberger (Aug. 31, 2012, B236505) [nonpub. opn.].)
On August 31, 2012, we filed our opinion affirming the orders. (Ibid.)
       While that appeal was pending, Melike filed in the trial court a document that
(1) purported to object to the conservators’ accounting filed on February 10, 2012, and
(2) sought a stay of all trial court proceedings pending appeal. The trial court ruled as
follows: Insofar as Melike’s filing sought affirmative relief (such as a stay), the court
denied the request because she filed it in propria persona without first obtaining
permission of the presiding judge; insofar as Melike was objecting to the conservators’
accounting, her objections were overruled. Melike timely appealed from that order.
       Substantial portions of Melike’s opening brief on appeal raise arguments
concerning notice of certain hearings in this conservatorship proceeding. Those
issues were addressed in the previous appeal and cannot be reargued in this one.
(See In re Hershberger (Aug. 31, 2012, B236505) [nonpub. opn.].)




1
      Because they share a last name, we will refer to Richard and Melike by their first
names.

                                              2
       Insofar as Melike seeks to challenge the trial court’s denial of her request for a
stay pending the previous appeal, her appeal is moot, because we filed our opinion in the
previous appeal on August 31, 2012.
       Insofar as Melike seeks to challenge the trial court’s overruling of her objections,
the appeal lacks merit. Melike’s objection document (which is three pages long,
including caption and signature pages) contains no intelligible criticism of the
accounting. Without explanation or supporting argument, the document asserts that the
accounting “has delayed and caused undue burden and expense on [Melike]” and that
Melike “feels that the conservators[’] February 10, 2012 filing is frivolous and is an
attempt to cure deficiencies in the original action and to obtain costs and expenses related
to their errors in the original action.” Presented with no basis for those assertions, the
trial court did not err by overruling Melike’s objections.
                                       DISPOSITION
       The order is affirmed. Respondent shall recover his costs of appeal, if any.
       NOT TO BE PUBLISHED.



                                                  ROTHSCHILD, J.
We concur:



       MALLANO, P. J.



       CHANEY, J.




                                              3